Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicant’s filing of 10/22/2019.  Claims 1-9 ae cancelled.  Claims 10-18 are pending and rejected.   

DETAILED ACTION
Priority
 	Applicant’s claim of priority to application DE10 2018 218 398.8 filed 10/26/2018 in Germany is acknowledged. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 10-18 are rejected under 35 U. S. C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It is not apparent what is being minimized (CL 10 last line; Cl17 last line) -is applicant claiming he is minimizing the amount of energy distributed between the HV battery and the loads, or is applicant claiming he is minimizing the energy transferred between HV and LV?
It is not apparent when applicant claims “that is at least one of” whether he is referring to a single one of “producible and generated by the electric machine “, “is distributed between the high voltage battery”, “the high voltage loads”,”and, if necessary, the low voltage loads”(CL 10 L 6-10; CL 17 L 19-22) or some subset of the alternative elements. 
Consider tiering subordinate clauses with semicolons over commas.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	Claims 10-13 and 15 and 17-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Aoyama et al. (US20080097664) which discloses all the claimed elements including: 
(re: cl 10) A method of operating a motor vehicle designed as an electric vehicle or a fuel cell vehicle (¶64);
the motor vehicle has at least one electric machine (1) that is operable as a drive motor and a generator (¶84-motor drive-generator),
the at least one electric machine (1) is connected, via an AC/DC converter, to a high voltage distributor (4) (¶64-converter for converting between 24V & 52V),
the high voltage distributor (4) is further connected to a high voltage battery (5), which is designed as a traction battery (¶84-HV 3 phase used to drive motor), 
the method comprising: operating the electric machine (1) as a generator during an overrun operation of the motor vehicle (¶79-regenerative braking), 
determining a produced electrical energy that is at least one of producible and generated by the electric machine (1)(¶102-determines the level of power to be generated; ¶119-determines power that can be produced based on engine speed; ¶120-determines torque needed to generate the needed power adding in electrical losses; S100 fig 2- determines power generated costs).
operating at least one of the high voltage battery (5) (¶76-operates battery), the high voltages loads (6, 10, 11, 12, 13, 14, 15) (¶90-controls high voltage loads) and the low voltage loads (7, 8, 9) (¶66-transfres power to low voltage loads, ¶127-controls low voltage load), depending on driver determined settings (¶78-driver operated brake and accelerator settings) such that 
the produced electrical energy that is at least one of producible and generated by the electric machine (1) is disbursed as a distributed electrical energy between the high voltage battery (5), the high voltage loads (6, 10, 11, 12, 13, 14, 15), and the low voltage loads (7, 8, 9) 
produced electrical energy and the distributed electrical 
energy, which is consumed by the high voltage battery (5), the high voltage loads (6, 10, 11, 12, 13, 14, 15),  the low voltage loads (7, 8, 9), is minimized (¶40-41- adjusts torque to adjust power generated so as to minimize the energy transfer between the battery and loads; ¶107-minimizing transfer from the HV battery when power cost higher than cost from battery; ¶120-determines low voltage load; ¶122-matches generator and load which minimizes battery inflow-outflow; ¶137-138 power exchange between HV and LV minimized; ¶155-156-minimizes generation costs ; ¶160-selectively reduce loads to avert adjusting power generation).

(re: cl 11) further comprising operating at least one of the high-voltage battery (5), the high-voltage loads (6, 10, 11, 12, 13, 14, 15) and the low-voltage loads (7, 8, 9) such that the 1difference between the  produced electrical and the distributed electrical energy, which is  consumed by the high voltage battery (5), the high voltage loads (6, 10, 11, 12, 13, 14, 15), and the low voltage loads (7, 8, 9) amounts to substantially zero (¶30-stable high voltage means the power supplied from the low voltage source is keeping that hv battery and load at equilibrium).

(re: cl 12) further comprising simultaneously operating depending on the produced electrical  energy  such that an operating effect of the first load offset at least partially compensated for by an operating effect of the second load (¶99-subtracts from required power generated by  LV generator to obtain power needed to be generated from hv generator);

(re: cl 13) further comprising, when the at least one electric machine (1), which serves as the drive motor, is operated in a traction operation of the motor vehicle (¶84-operates motor as a vehicle drive torque propulsion), 
and depending on the driver determined settings, which are selected by a driver and depending on non-driver settings, calculating traction energy required by the at least one electric machine (1), and operating the high voltage battery (5), the high voltages loads (6, 10, 11, 12, 13, 14, 15) (¶84determines amount of torque needed by motor to assist engine; 
and the low voltage loads (7, 8, 9) such that a difference between required electric traction energy of the at least one electric machine (1) and actual electrical energy available from the at least one electric machine is minimized (¶99-subtracts from required power the power generated by  LV generator to obtain power needed to be generated from hv generator.( ¶30-stable high voltage means the power supplied from the low voltage source is keeping that hv battery and load at equilibrium).

(re: cl 15) further comprising considering the driver determined settings as being at least one of activation of a drive pedal by the driver, activation of a brake pedal by the driver, and activation of a cruise control by the driver (¶78-accelerator pedal input; ¶78-brake pedal input).

(re: cl 17) A control system for operating a motor vehicle designed as an electric vehicle or a fuel cell vehicle (¶64) and having at least one electric machine (1) that is operable as a drive motor and a generator (¶84-motor drive-generator), the at least one electric machine (1) is connected, via an AC/DC converter (3) to a high-voltage distributor (4) (¶64-converter for converting between 24V & 52V),
 the high-voltage distributor (4) is connected to a high-voltage battery (5), which is a traction battery (¶84-HV 3 phase used to drive motor), and high-voltage loads, the high-voltage loads comprising at least one of a high-voltage air conditioner (10), a high-voltage heating device (11), and a high-voltage power take-out (13), a high-voltage compressor (14)( (¶84-HV 3 phase used to drive motor; ¶69-air conditioning), and a high-voltage low-voltage DC/DC converter (6) which is connected to low-voltage loads (7, 8, 9), the control system at a time when the at least one electric machine (1), is operated as the generator in an overrun operation of the motor vehicle calculates  generated  electrical energy that is at least one of producible and produced by the at least one electric machine (1) (¶79-regenerative braking), 
and the high-voltage battery (5) (¶76-operates battery), the high-voltage loads (6, 10, 11, 12, 13, 14, 15) ) (¶90-controls high voltage loads) and the low-voltage loads (7, 8, 9) ) (¶66-transfres power to low voltage loads, ¶127-controls low voltage load), are operated  depending on at least one of driver determined  settings (¶78-driver operated brake and accelerator settings) and non-driver such that the generated electrical energy that is at least one of producible and produced by the at least one electric machine (1) ,(¶102-determines the level of power to be generated; ¶119-determines power that can be produced based on engine speed; ¶120-determines torque needed to generate the needed power adding in electrical losses; S100 fig 2- determines power generated costs)
 is disbursed as a  distributed electrical energy  between the high-voltage battery (5) (¶76-operates battery), the high-voltage loads (6, 10, 11, 12, 13, 14, 15) ) (¶90-controls high voltage loads) the low-voltage loads (7, 8, 9) ) (¶66-transfres power to low voltage loads, ¶127-controls low voltage load), and  a difference between the generated  electrical energy and the distributed  electrical energy which is consumed by the high-voltage battery (5), the high-voltage loads (6, 10, 11, 12, 13, 14, 15) , the low-voltage loads (7, 8, 9) is minimized  (¶40-41- adjusts torque to adjust power generated so as to minimize the energy transfer between the battery and loads; ¶107-minimizing transfer from the HV battery when power cost higher than cost from battery; ¶120-determines low voltage load; ¶122-matches generator and load which minimizes battery inflow-outflow; ¶137-138 power exchange between HV and LV minimized; ¶155-156-minimizes generation costs; ¶160-selectively reduce loads to avert adjusting power generation).
(re: cl 18) wherein the control system is configured to execute of a method comprising steps of: operating the electric machine (1) as the generator during the overrun operation of the motor vehicle (¶79-regenerative braking), 
determining the  generated  electrical energy that is at least one of producible and generated by the electric machine (1), operating the high voltage battery (5), the high voltages loads (6, 10, 11, 12, 13, 14, 15) the low voltage loads (7, 8, 9) depending on the driver determined  settings such that the generated electrical is disbursed as the  distributed electrical energy  between the high voltage battery (5), the high-voltage loads (6, 10, 11, 12, 13, 14, 15) the low voltage loads loads, and the difference between the generated  electrical energy distributed  electrical energy is minimized (¶40-41- adjusts torque to adjust power generated so as to minimize the energy transfer between the battery and loads; ¶107-minimizing transfer from the HV battery when power cost higher than cost from battery; ¶120-determines low voltage load; ¶122-matches generator and load which minimizes battery inflow-outflow; ¶137-138 power exchange between HV and LV minimized
; ¶155-156-minimizes generation costs ; ¶160-selectively reduce loads to avert adjusting power generation).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US20080097664) in view of Bauer et al.  (DE102009048821) wherein Aoyama et al. teaches the elements previously discussed and Bauer et al. teaches, with citations per the machine translation, what Aoyama et al. lacks of:
(re: cl 14) further comprising considering actual data and predictive data during the determination of the produced electrical energy and  the disbursement of the distributed and distribution of the respective electric energy (¶51-uses predictive data to estimate needed power, ¶69-uses sensed data and forecast data to estimate needed power, ¶79- uses predictive data to estimate needed power).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Aoyama et al. with the teachings of Bauer et al.   to have to anticipate the energy needed by the electric machine to bring up the engine torque and generator outputs to match the needs and minimize needing to convert between voltages and draw from or overcharge the battery.  A person with skill in the art would be motivated to incorporate the teachings of Bauer et al.   because they are a known work in the same field of endeavor (ie, controlling motor generators in a hybrid vehicle having separate high and low voltage electrical systems and loads) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Bauer et al. teaches what Aoyama et al. lacks of: 
(re: cl 16) further comprising considering as the non-driver settings at least one of a control-side setting of an active-cruise-control-system, a control-side setting of a navigation system, a control-side setting regarding permitted operating conditions of the high-voltage battery (5), the high-voltage loads (6, 10, 11, 12, 13, 14, 15), and the low-voltage loads (7, 8, 9) (¶26-precipitation used in determining extra demanded energy; ¶ 26-Sunlight used in determining produced energy; Cl4-weather used in determining demand; ¶79-navigation system used in determining demand; 24-navigation system used in determining demand).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Aoyama et al. with the teachings of Bauer et al.   to factor in operating conditions as weather conditions such as temperature, wind speed, precipitation can effect travelling resistance and sunlight can effect solar power supplemental power production   A person with skill in the art would be motivated to incorporate the teachings of Bauer et al.   because they are a known work in the same field of endeavor (ie, controlling motor generators in a hybrid vehicle having separate high and low voltage electrical systems and loads) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Response to Arguments
	Applicant’s amendment was effective in overcoming the indefiniteness rejections.
Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections.  Aoyama et al. teaches: operating at least one of the high voltage battery (¶76-operates battery), the high voltages loads (¶90-controls high voltage loads) and the low voltage loads (¶66-transfres power to low voltage loads, ¶127-controls low voltage load), depending on driver determined settings (¶78-driver operated brake and accelerator settings) such that 
the produced electrical energy that is at least one of producible and generated by the electric machine is disbursed as a distributed electrical energy between the high voltage battery (5), the high voltage loads, and the low voltage loads  a difference between the produced electrical energy  and the distributed electrical 
energy, which is consumed by the high voltage battery (5), the high voltage loads (6, 10, 11, 12, 13, 14, 15), 
	Applicant argues that because Aoyama et al. is hybrid vehicle it has an internal combustion engine therefore is not an electric vehicle.  A hybrid vehicle has an electric vehicle subset and while operating in electric mode is an electric vehicle.  It fully teaches an electric vehicle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655